DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  the word “or” should be inserted before the group “e)” in the definition for B1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is drawn to methods of treating a “disorder relating to the binding of a galectin-3 to a ligand in a mammal”, but fail to state what the actual disease state is. The use of this functional language is seen to be indefinite as it does not allow a skilled artisan to know the metes and bounds of the claim. For example, if another artisan were to administer the claimed 
The second paragraph of 35 U.S.C. 112 is directed to requirements for the claims:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.
There are two separate requirements set forth in this paragraph:
(A)    the claims must set forth the subject matter that applicants regard as their
invention; and
(B)    the claims must particularly point out and distinctly define the metes and
bounds of the subject matter that will be protected by the patent grant.

	Although an essential purpose of the examination process is to determine whether or not
the claims define an invention that is both novel and nonobvious over the prior art,
another essential purpose of patent examination is to determine whether or not the claims
are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be
removed, as much as possible, during the examination process.
The inquiry during examination is patentability of the invention as applicant regards it. If
the claims do not particularly point out and distinctly claim that which applicants regard as
their invention, the appropriate action by the examiner is to reject the claims under 35
U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed.
Cir. 1989).

The use of the functional language to define that which applicants are treating is not seen to clearly allow a skilled artisan to know the metes and bounds of the claimed subject matter, as not all diseases which are characterized as relating to the binding of a galectin-3 to a ligand in a mammal may not be known to be characterized as relating to the binding of a galectin-3 to a ligand in a mammal. 
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Allowable Subject Matter
Claims 21-37 are allowed (once the term “or” is added to claim 21 as set forth above).
The closest prior art is seen to be 2017/0349619 which is drawn to structurally similar compounds, but the present compounds comprise a modification at the 2’-position of the sugar which is not taught or suggested in the prior art (see R50 of the present claims). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623